CRAWLEY, Judge,
concurring in the result.
I believe the juvenile court erred as a matter of law in determining that § 26-17-8(a), Ala.Code 1975, operated as a limitation upon the amount of past-due support recoverable by the mother under the parties’ 1995 child-support agreement, which comports with the requirements of § 26-17-16, Ala.Code 1975. In my judgment, § 26-17-8(a) applies only when there has been no agreement between the parents pursuant to § 26-17-16. Had the juvenile court not determined that § 26-17-8(a) limited the mother’s rights under § 26-17-16, and had the mother sufficiently proved her claim to support extending back further than two years, the juvenile court might have awarded the mother a larger child-support arrearage. Nevertheless, because the mother’s proof was deficient, the trial court’s legal error was harmless, see Rule 45, Ala. RApp. P., and I therefore concur in the result.